Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 7/15/2020 are made of record and claim 1 is currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Fagan on 2/14/2022 (cf. interview summary).
Claim 1: 
Replace “0.5 g/m2 per 24 hours or higher” (lines 3-4) after “JISK7129 is” (line 3) and before “at a temperature” (line 4) with “0.5 g/m2 or higher per 24 hours”.
Delete “of the surface of the carrier copper foil” (lines 7-8) after “surface roughness Ra” (line 7) and before “of 1.0 µm to 10 µm” (line 8).
Insert “said” after “release layer formed thereon” (line 7) and before roughened surface has” (line 7).

Statement of Reasons for Allowance
Present claims are allowed over the closest prior art for the following reasons:
The closest prior art of Suzuki et al (JP 2005-260058 A, a copy of machine translation into English is provided with this office action).disclose in example 1, a method wherein copper foil having a roughness of 1.5 microns is used as a carrier foil, and chromium plating was continuously performed on the surface to form a peeling layer.  Subsequently, an electroless plating solution was used and extremely thin copper foil having a thickness of 1 micron was formed (paragraph 0026).  An epoxy resin solution was applied to the copper layer of ultrathin copper foil with carrier and then the carrier was peeled off (paragraph 0039).  Upper layer (i.e. ultrathin layer) is formed by any one of electroplating method and chemical vapor deposition method (paragraph 0020).  Ultrathin copper foil formed by electroplating or chemical vapor deposition resulted in a thin copper foil with small pinholes (paragraph 0042); Suzuki et al (US 2005/0048306 A1) disclose in example 4, a method comprising preparing a carrier copper foil having a surface roughness of 1.0 microns, followed by depositing a chromium plating peeling layer and on this chromium plating peeling layer ultra-thin copper foil was electroplated (paragraphs 0080-0086).  Ultra-thin copper foil having few pinholes can be obtained (paragraph 0055); Su (US 2015/0201535 A1) teach a method of forming an electromagnetic wave shielding film comprising the steps of forming an insulating layer on a carrier film, forming electromagnetic shielding layer on the insulating layer by electroplating of copper, and coating of modified epoxy resin, after evaporating the solvent by drying an adhesive film layer formed (paragraphs 0057-0061) and Okuba et al (JP 2008-270659 A) teach a method of manufacturing blackened shield mesh comprising steps of bonding copper foil to a transparent resin sheet and etching copper foil to form a copper mesh pattern (abstract).
The closest prior art of record either independently or in combination do not teach a method of preparing electromagnetic wave shield film comprising at least a 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764